DETAILED ACTION

Response to Arguments
1	Applicants argue that the present application claims foreign priority, and a copy of the certified priority document was received from Japan and placed in the record of parent Application Serial No. 14/290,216.
Applicants request that a correction of the foreign priority indication on the Office Action Summary at Box 12(a)(1).

1.	The examiner agrees that the present application claims foreign priority, and a correction of the foreign priority will be indicated in the next Office Action Summary at Box 12(a)(1).

	2.	Applicants argue that prior art does not teach that “the third gate electrode does not overlap with the first conductive layer,” because the third gate electrode, which is transistor 534 in Figure 30 and transistor 40, (as depicted in figure 8a of Nagase et al.), overlaps with the first conductive layer 16, 18.” Since “While a gate of transistor 534 in Figure 30 may be connected to its own source (either the second or third conductive layer), the alleged first conductive layer 16, 18 in Figure 8a does not appear to be any part of the source or drain of transistor 40 and the gate electrode of transistor 40 of Figure 8a does not appear to be electrically connected to alleged first conductive layer 

	2.	The rejection is based on the electrical connections between the first, second and third transistors, as depicted in figure 30 of Nagase.
As depicted in figure 30 of Nagase, a first non-linear transistor 532 comprising a first oxide semiconductor layer, a first gate electrode, a first source electrode and a first drain electrode; 
a second non-linear transistor 530 comprising a second oxide semiconductor layer, a second gate electrode, a second source electrode and a second drain electrode; and 
a third non-linear transistor 534 comprising a third oxide semiconductor layer, a third gate electrode, a third source electrode and a third drain electrode; and 
wherein one of the first source electrode and the first drain electrode is a first region of a first conductive layer and one of the second source electrode and the second drain electrode is a second region of the first conductive layer, 
wherein one of the third source electrode and the third drain electrode is a first region of a second conductive layer and the other of the first source electrode and the first drain electrode is a second region of the second conductive layer, 

wherein the first gate electrode is electrically connected to the second conductive layer, wherein the second gate electrode is electrically connected to the third conductive layer, wherein the third gate electrode is electrically connected to the first conductive layer, and wherein the first semiconductor layer, the second semiconductor layer and the third semiconductor layer are spaced from each other.

Figure 30 of Nagase does not depict the semiconductor build-up of the first, second and third transistors.  However, figure 8a of Nagase depicts the semiconductor build-up of the first, second and third transistors. As depicted in figure 8a of Nagase the first conductive layer 16, 18 is connected only to the sources of the transistors, and is spaced apart from any gate.  Therefore, the third gate electrode (of transistor 40, as depicted in figure 8a) does not overlap with the first conductive layer 16, 18, as required by the claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



O.N.								/ORI NADAV/
3/4/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800